Lundberg Stratton, J.,
concurring in part and dissenting in part.
{¶ 45} I concur that an injured spouse’s damages can include the fair market value of the home health care provided by the uninjured spouse, not the market value of the uninjured spouse’s lost wages. However, I would remand this case to permit Nancy Hutchings to present evidence of the economic value of the care that her husband, John Hutchings, provided to her.
{¶ 46} As the majority recognizes, John spent six weeks caring for Nancy after the accident and has continued to attend therapy and medical appointments with her. He also did all the household chores and continues to take time off to care for Nancy. Nevertheless, the majority prevents Nancy from recovering the cost *494of the care and services provided by John because she failed to present evidence of the economic value of the cost of that care in the trial court.
Cooper & Elliot, L.L.C., Rex H. Elliot, and Charles H. Cooper Jr., for appellants.
Frost, Maddox & Norman Co., L.P.A., and A. Scott Norman, for appellees.
{¶ 47} At the time that Nancy filed suit, this court had never addressed the type of damages that the injured spouse could recover for care provided by the uninjured spouse. And only a few appellate courts had addressed the issue. We accepted this issue because of a conflict between the appellate districts; the Second District Court of Appeals had held that an injured spouse could recover the income her spouse lost when he missed work to care for her. Depouw v. Bichette, 162 Ohio App.3d 336, 2005-Ohio-3695, 833 N.E.2d 744. Having now decided that the proper measure of damages for a spouse’s services is the market value of those services, we should permit the parties to present evidence on that standard.
{¶ 48} Under the majority’s holding, the Hutchingses will be deprived of compensation for their loss, which is recoverable under the rule that we announce today, and the tortfeasor will unjustifiably escape liability. I believe that such a result is unjust. I would remand the cause and permit the Hutchingses to present evidence of the economic value of the care provided by John. Accordingly, I concur with the rule set out by the majority, but respectfully dissent as to the majority’s disposition of this case.